Exhibit 10.1

 

AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT

BETWEEN DOUGLAS R. LEBDA AND TREE.COM, INC.

 

March 26, 2009

 

This Amendment No. 2 to that certain Employment Agreement, dated as of January
7, 2008 between Douglas R. Lebda (“Employee”) and Tree.com, Inc. (as successor
by assignment to IAC/InterActiveCorp) (the “Company”), as subsequently amended
by Amendment No.1 dated August 15, 2008 (“Amendment No. 1”) (collectively, the
“Agreement”), is effective as of February 17, 2009 unless otherwise indicated. 
All capitalized terms used herein without definition shall have the meanings
given to them in the Agreement.

 

WHEREAS, subject to the terms and conditions set forth herein, Employee and the
Company wish to make certain amendments to the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

A.                                   Base Pay Adjustment:  Effective April 3,
2009, Section 3A(a) of the Agreement is hereby deleted and replaced in its
entirety with the following:

 

3A.          COMPENSATION.


(A)           BASE SALARY.  DURING THE TERM, THE COMPANY SHALL PAY EMPLOYEE AN
ANNUAL BASE SALARY OF $550,000 (THE “BASE SALARY”), PAYABLE IN EQUAL BIWEEKLY
INSTALLMENTS OR IN SUCH OTHER INSTALLMENTS AS MAY BE IN ACCORDANCE WITH THE
COMPANY’S PAYROLL PRACTICE AS IN EFFECT FROM TIME TO TIME.  THE BASE SALARY
SHALL BE REVIEWED BY THE COMPANY, IF REQUESTED BY EMPLOYEE IN WRITING, NO LESS
FREQUENTLY THAN ANNUALLY IN A MANNER CONSISTENT WITH SIMILARLY SITUATED
EXECUTIVES OF THE COMPANY AND MAY BE INCREASED BUT NOT DECREASED.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “BASE SALARY” SHALL REFER TO THE BASE
SALARY AS IN EFFECT FROM TIME TO TIME.


 


B.                                     RELOCATION:  SECTION 3A(D)(III) OF THE
AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

Payment of and/or Reimbursement for Certain Relocation Expenses.  The Company
shall pay on Employee’s behalf (or reimburse Employee for) actual, reasonable
and documented expenses relating to his relocation to Charlotte, North Carolina,
if such occurs, on the same basis as similarly situated employees and in
accordance with Company policy (the “Relocation Expenses”).  As required by
Company policy and as a condition to the payment of and/or reimbursement for the
Relocation Expenses, Employee agrees to repay the Company for 100%, 75%, 50% and
25% of such expenses upon a termination of Employee’s employment for Cause (as
defined in Section 1(c) of the Standard Terms and Conditions) or if

 

--------------------------------------------------------------------------------


 

Employee voluntarily terminates his employment with the Company (except for Good
Reason as defined in accordance with the provisions of Section 1(d) of the
Standard Terms and Conditions or termination pursuant to Section 1(g) of the
Standard Terms and Conditions) during months 0 through 4, 5 through 9, 10
through 14 and 15 through 18, respectively, of the Term.

 


C.                                     EQUITY AWARDS


1.               EFFECTIVE MARCH 26, 2009 (THE “GRANT DATE”), EMPLOYEE SHALL BE
GRANTED ONE HUNDRED SEVENTY-FIVE THOUSAND (175,000) SHARES OF TREE.COM
RESTRICTED COMMON STOCK, VESTING IN FOUR EQUAL INSTALLMENTS ON THE FIRST,
SECOND, THIRD, AND FOURTH ANNIVERSARY OF FEBRUARY 17, 2009, AND WITH VOTING
RIGHTS BEING CONFERRED ON THE RESPECTIVE VESTING DATES.


2.               IN ADDITION, SUBJECT TO RECEIPT OF SHAREHOLDER APPROVAL ON OR
ABOUT APRIL 28, 2009 AND EMPLOYEE’S EMPLOYMENT ON SUCH DATE, EMPLOYEE SHALL BE
GRANTED ONE HUNDRED SEVENTY-FIVE THOUSAND (175,000) SHARES OF TREE.COM
RESTRICTED COMMON STOCK, VESTING IN FOUR EQUAL INSTALLMENTS ON THE FIRST,
SECOND, THIRD, AND FOURTH ANNIVERSARY OF FEBRUARY 17, 2009, AND WITH VOTING
RIGHTS BEING CONFERRED ON THE RESPECTIVE VESTING DATES.


3.               SUCH GRANTS SHALL BE GOVERNED BY AND SUBJECT TO THE TERMS OF
THE TREE.COM, INC. ANNUAL STOCK AND INCENTIVE PLAN (THE “PLAN”).


4.               FOR PURPOSES OF THE VESTING PROVISIONS SET FORTH IN SECTION
1(D) OF THE STANDARD TERMS AND CONDITIONS, THE RESTRICTED STOCK GRANTED UNDER
THIS PARAGRAPH C SHALL BE CONSIDERED “LT RESTRICTED STOCK.”


 


D.                                    BONUS:  SECTION 3A(B) OF THE AGREEMENT IS
HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

DISCRETIONARY BONUS:  During the Term, Employee shall be eligible to receive
discretionary annual bonuses in a manner consistent with similarly situated
executives of the Company.  The Board of Directors, in consultation with
Employee, shall establish performance-based metrics for determining the amount
of the bonus paid to Employee, which metrics shall be consistent with those
established for similarly situated executives of the Company.

 


E.                                     EXCEPT AS EXPLICITLY SET FORTH HEREIN,
THE REMAINING PROVISIONS OF THE AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first set forth above.

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

 

 

 

 

TREE.COM, INC.

 

 

 

 

 

/s/ Claudette Hampton

 

By: Claudette Hampton

 

Senior Vice President – Human Resources

 

--------------------------------------------------------------------------------